Name: Commission Regulation (EC) NoÃ 103/2006 of 20 January 2006 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals
 Type: Regulation
 Subject Matter: animal product;  consumption;  agricultural activity
 Date Published: nan

 21.1.2006 EN Official Journal of the European Union L 17/6 COMMISSION REGULATION (EC) No 103/2006 of 20 January 2006 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (2), and in particular the first paragraph of Article 6 thereof, Whereas: (1) Commission Regulation (EEC) No 2930/81 of 12 October 1981 adopting additional provisions for the application of the Community scale for the classification of carcases of adult bovine animals (3) has been substantially amended (4). In the interests of clarity and rationality the said Regulation should be codified. (2) In order to ensure the uniform classification of the carcases of adult bovine animals in the Community, it is necessary to make the definitions of classes of conformation and fat cover more precise. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 The additional provisions making the definitions of classes of conformation and fat cover more precise as referred to in the first paragraph of Article 6 of Regulation (EEC) No 1208/81 shall be as listed in Annex I to this Regulation. Article 2 Regulation (EEC) No 2930/81 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ No L 123, 7.5.1981, p. 3. Regulation as amended by Regulation (EEC) No 1026/91 (OJ L 106, 26.4.1991, p. 2). (3) OJ L 293, 13.10.1981, p. 6. Regulation as amended by Regulation (EEC) No 2237/91 (OJ L 204, 27.7.1991, p. 11). (4) See Annex II. ANNEX I 1. CONFORMATION Development of carcase profiles, and in particular the essential parts (round, back, shoulder) Conformation class Additional provisions S Superior Round : very highly rounded doublemuscled visibly separated seams Topside spreads very markedly over the symphysis (symphisis pelvis) Back : very wide and very thick, up to the shoulder Rump very rounded Shoulder : very rounded E Excellent Round : very rounded Topside spreads markedly over the symphysis (symphisis pelvis) Back : wide and very thick, up to the shoulder Rump very rounded Shoulder : very rounded U Very good Round : rounded Topside spreads over the symphysis (symphisis pelvis) Back : wide and thick, up to the shoulder Rump rounded Shoulder : rounded R Good Round : well-developed Topside and rump are slightly rounded Back : still thick but less wide at the shoulder Shoulder : fairly well-developed O Fair Round : average development to lacking development Back : average thickness to lacking thickness Rump straight profile Shoulder : average development to almost flat P Poor Round : poorly developed Back : narrow with bones visible Shoulder : flat with bones visible 2. DEGREE OF FAT COVER Amount of fat on the outside of the carcase and in the thoracic cavity Class of fat cover Additional provisions 1 low No fat within the thoracic cavity 2 slight Within the thoracic cavity the muscle is clearly visible between the ribs 3 average Within the thoracic cavity the muscle is still visible between the ribs 4 high The seams of fat on the round are prominent. Within the thoracic cavity the muscle between the ribs may be infiltrated with fat 5 very high The round is almost completely covered with fat, so that the seams of fat are no longer clearly visible. Within the thoracic cavity the muscle between the ribs is infiltrated with fat ANNEX II Repealed Regulation with its successive amendment Commission Regulation (EEC) No 2930/81 (OJ L 293, 13.10.1981, p. 6) Commission Regulation (EEC) No 2237/91 (OJ L 204, 27.7.1991, p. 11) ANNEX III Correlation Table Regulation (EEC) No 2930/81 This Regulation Article 1 Article 1  Article 2 Article 2 Article 3 Annex Annex I  Annex II  Annex III